UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF COLUMBIA


EWA-MARIE RUNDQUIST,


                           Plaintiff,
                                                            Civil Action No. 09-2207 (BAH)
                           v.                               Judge Beryl A. Howell

VAPIANO SE, et al.,

                           Defendants.


                                           MEMORANDUM OPINION

         In this case, an international photographer claims that Vapiano restaurants are illegally

exploiting her copyrighted works to achieve their chic look. Plaintiff Ewa-Marie Rundquist alleges

that Vapiano restaurants in the United States and around the world are unlawfully displaying her

copyrighted photographs as a central part of their décor. The plaintiff initiated this case against three

corporations she believes to be responsible for this infringement: Vapiano SE, a European company

based in Germany, and Vapiano International, LLC and Vapiano Franchise USA, LLC, both of which

are incorporated in the United States. 1 Defendant Vapiano SE moves to dismiss all claims against it

on grounds that the Court lacks personal jurisdiction and, in the alternative, moves to dismiss all

claims relating to infringement occurring in Vapiano restaurants outside the United States for lack of

subject matter jurisdiction and on grounds of forum non conveniens. The Court concludes that the

plaintiff is entitled to a sixty-day period of jurisdictional discovery to ascertain the facts about what

Vapiano SE characterizes as the plaintiff’s “guesswork” about the company’s contacts with this

forum. Vapiano SE’s motion to dismiss for lack of personal jurisdiction is therefore denied without

1
 The plaintiff invokes the jurisdiction of this Court pursuant to 28 U.S.C. §§ 1331 and 1338(a), for a federal question
arising under the U.S. Copyright Act. See Am. Compl. ¶ 9.

                                                             1
prejudice. With regard to allegations concerning infringement occurring outside the United States,

the Court grants in part and denies in part Vapiano SE’s motion to dismiss for lack of subject matter

jurisdiction, holding that the Court does not have subject matter jurisdiction over Count I or Count II

of the Amended Complaint to the extent that the counts assert Vapiano SE’s direct, contributory, or

vicarious liability under the Copyright Act for infringement taking place wholly outside the United

States, but allowing plaintiff’s other claims under the Copyright Act and foreign copyright laws to

proceed. Finally, the Court denies Vapiano SE’s motion to dismiss claims regarding foreign acts of

infringement for forum non conveniens.

I.       BACKGROUND

         Plaintiff Ewa-Marie Rundquist, a Swedish citizen, is a “highly experienced fashion, lifestyle,

and advertising photographer” based in Stockholm, Sweden. Am. Compl. ¶¶ 2, 4, 12. According to

the Amended Complaint, her work has appeared in numerous well-known magazines, such as Vogue,

Elle, and Glamour, and has been featured in advertising campaigns for a number of international

brands. Id. ¶ 12.

         In addition to her fashion and advertising work, the plaintiff’s pictures have also appeared in

several cookbooks, including a cookbook entitled La Pizza: The True Story from Naples (hereinafter

“La Pizza”). Id. ¶ 13. La Pizza contains a number of the plaintiff’s “original and unique”

photographs of Italian street scenes and Italians eating and cooking pizza (hereinafter the “Protected

Photographs”). Id. ¶¶ 14-15. Plaintiff states that she owns these photographs and that they “constitute

copyrightable subject matter,” which is protected under the Copyright Act and by provisions of the

Berne Convention for the Protection of Literary and Artistic Works (hereinafter “Berne

Convention”), to which the United States is a signatory. 2 Id. ¶¶ 3, 15, 17. Every copy of La Pizza


2
 Plaintiff was a national of Sweden on the date that her protected photographs were first created and first published. Id. ¶
17. Sweden, the United States, and all of the other countries where defendants’ Vapiano restaurants are located, are

                                                             2
contains a notice that the plaintiff is the copyright owner of certain photographs appearing in the book

and provides the page numbers on which the plaintiff’s Protected Photographs appear. Id. ¶ 16.

        Plaintiff alleges that her Protected Photographs are being used without permission as a

“central décor element” in an upscale Italian restaurant chain named Vapiano, which has restaurants

located in the United States and around the world. Id. ¶¶ 1, 24-25. Specifically, the plaintiff alleges

that large mural-sized black and white reproductions of her Protected Photographs appear in all

Vapiano restaurants, which have the same décor and a consistent look. Id. ¶¶ 23, 25. Plaintiff also

alleges that her Protected Photographs appear on Vapiano websites. Id. ¶ 28. In addition to using her

photographs without authorization, in no instance is the plaintiff referenced as the photographer or

owner of the Protected Photographs. Id. ¶ 26.

        On November 20, 2009, the plaintiff filed a Complaint in this Court against Vapiano SE;

Vapiano International, LLC (hereinafter “Vapiano International”); and Vapiano Franchise USA, LLC

(hereinafter “Vapiano USA”). The plaintiff alleges that defendant Vapiano SE, a European public

corporation based in Germany, is a franchisor that has established sixty Vapiano restaurants in over

sixteen countries around the world, and has more than a hundred new restaurants in development. Id.

¶¶ 5, 18. Vapiano SE is alleged to direct and control the appearance and other operational aspects of

all Vapiano restaurants. Id. ¶ 18. Additionally, plaintiff claims that Vapiano SE has ownership

interests in many, if not all, Vapiano restaurants. Id.




signatories to the Berne Convention. Berne Convention for the Protection of Literary and Artistic Works art. 3, Sept. 9,
1886 - Nov. 16, 1988, S. Treaty Doc. No. 99-27, 1161 U.N.T.S. 30 (entered into force Mar. 1, 1989) (hereinafter “Berne
Convention”); see also Contracting Parties, Berne Convention, WORLD INTELLECTUAL PROPERTY ORGANIZATION,
http://www.wipo.int/treaties/en/ShowResults.jsp?lang=en&treaty_id=15 (last visited July 20, 2011). As a citizen of a
signatory to the Berne Convention, plaintiff is afforded the protections that copyright laws of other signatories to the
Berne Convention provide to their nationals. See Golan v. Holder, 609 F.3d 1076, 1080 (10th Cir. 2010) (“The Berne
Convention requires each signatory to provide the same copyright protections to authors in other member countries that it
provides to its own authors.”). Additionally, the Berne Convention does not require the plaintiff to obtain a copyright
registration for her photographs from the United States Copyright Office or any other copyright office where defendants’
Vapiano restaurants are located as a pre-requisite for copyright protection. Berne Convention art. 5.

                                                            3
       The plaintiff also asserts claims against defendants Vapiano International and Vapiano USA,

both of which are Delaware limited liability companies with their principle place of business in

McLean, Virginia. Id. ¶¶ 6, 7. These companies are alleged to be Vapiano SE’s affiliates that are

controlled by Vapiano SE and act as Vapiano SE’s agents with respect to Vapiano restaurants in the

United States. Id. ¶ 19.

       The plaintiff states that the defendants operate six Vapiano restaurants in the United States,

including two in the District of Columbia, and are planning to open eighteen more restaurants in other

U.S. cities. Id. ¶¶ 19-20. The defendants also market, own, operate, license or franchise thirty-five

Vapiano restaurants in at least fifteen foreign countries. Id. ¶ 21. In all of these restaurants, the

plaintiff alleges that the defendants “collectively require and direct . . . prominent[] display [of]

Plaintiff’s Protected Photographs as a central part of those restaurants’ décor.” Id. ¶ 26.

       Prior to initiating this case, the plaintiff claims that on numerous occasions she informed the

defendants that she objected to the unauthorized and unlawful use of her photographs. Id. ¶ 29. On

November 7, 2008 and January 27, 2009, plaintiff, through counsel, advised the defendants that their

display of plaintiff’s Protected Photographs infringed plaintiff’s copyrights and demanded that they

immediately cease the reproduction and display of the photographs. Id. ¶ 31. The defendants

allegedly refused, and continue to display her Protected Photographs in their restaurants. Id. ¶ 32.

       The plaintiff now asserts the following three causes of action against the defendants for their

allegedly infringing copying and display of the Protected Photographs in Vapiano restaurants in the

U.S. and abroad and on their websites: (1) direct copyright infringement in violation of the Copyright

Act, 17 U.S.C. § 501 et seq., Am. Compl. ¶¶ 35-45; (2) contributory and vicarious copyright

infringement in violation of the Copyright Act, id. ¶¶ 46-52; and (3) copyright infringement in

violation of the copyright laws of fifteen foreign countries (hereinafter “Foreign Copyright Laws”),



                                                     4
id. ¶¶ 53-59. 3 For these alleged unlawful acts, the plaintiff seeks a permanent injunction to enjoin use

of her Protected Photographs in Vapiano restaurants and on the defendants’ websites, and a monetary

judgment, including actual damages and an accounting of the gains and income derived by the

defendants from their use of the plaintiff’s protected works. Am. Compl., Prayer for Relief, ¶¶ 1-4.

        After filing her Complaint on November 20, 2009, the plaintiff amended her pleading on

April 22, 2010. 4 Am. Compl., ECF No. 11. Defendants Vapiano International and Vapiano USA

answered the Amended Complaint on May 5, 2010. ECF Nos. 12-13. 5 On September 3, 2010,

defendant Vapiano SE moved to dismiss the allegations against it for lack of personal jurisdiction,

and also moved to dismiss all claims relating to acts of infringement occurring outside the United

States for lack of subject matter jurisdiction and for forum non conveniens. Vapiano SE Mot.

Dismiss, ECF No. 17. These motions, which are not joined by defendants Vapiano International or

Vapiano USA, are currently pending before the Court. 6


3
  The fifteen countries identified as locations for Vapiano restaurants are: Austria, Croatia, Estonia, Germany, Hungary,
the Netherlands, Poland, Romania, Saudi Arabia, Serbia, Sweden, Switzerland, Turkey, the United Arab Emirates, and the
United Kingdom. Am. Compl., Ex. 3.
4
 The plaintiff’s original Complaint named as defendants Vapiano International, Vapiano USA, and Vapiano AG.
Defendants Vapiano International and Vapiano USA waived service of process and filed their Answers to the original
complaint on February 4, 2010. ECF Nos. 4-5. On February 23, 2010, pursuant to Local Civil Rule 16.3 and Federal Rule
of Civil Procedure 26, the Court ordered the parties to confer and file a joint Meet and Confer Report by March 30, 2010.
Order for Meet and Confer Report, ECF No. 8 (Sullivan, J.). Vapiano AG did not participate in the meet and confer, nor
did it contribute to the joint report because it claimed that it was improperly named and served. Pl.’s Mot. Leave to File
First Am. Compl., ECF No. 10, at 2. Unbeknownst to the plaintiff, Vapiano AG had converted its corporate form from
Aktiengesellschaft (“AG”), which refers to a German public corporation, to Societas Europaea (“SE”), which refers to a
European public corporation. Consent Mot. Extend Deadline to File Rule 26 Scheduling Report, ECF No. 9, at 1. On
March 29, 2010, “in order to avoid protracted motions practice” on whether Vapiano SE was properly served, the plaintiff
moved to amend the Complaint to name defendant Vapiano SE in place of Vapiano AG and re-serve the summons and
Complaint. Pl.’s Mot. Leave File First Am. Compl., ECF No. 10, at 2. The Court granted this request by Minute Order
on April 22, 2010. Minute Order dated April 22, 2010 (Sullivan, J.).
5
 In their answers, both Vapiano International and Vapiano USA deny that the Court has any jurisdiction outside the
United States and that venue is proper in the District of Columbia. Vapiano USA Answer, ECF No. 12, ¶¶ 9-11; Vapiano
International Answer, ECF No. 13, ¶¶ 9-11.
6
  Also pending before the Court is plaintiff’s Motion to Lift Stay, ECF No. 23. On March 30, 2010, the Court stayed
scheduling of the parties’ Rule 26(f) conference until “further Order of the Court” because, at that time, Vapiano SE had
not entered an appearance. Minute Order dated March 30, 2010 (Sullivan, J.). On May 19, 2011, the plaintiff moved to
lift this stay, which the defendants opposed due to Vapiano SE’s pending motion to dismiss. ECF Nos. 23-25. Given the

                                                            5
         As explained below, Vapiano SE’s motion to dismiss for lack of personal jurisdiction is

denied because the plaintiff has requested, and is entitled to, a period of discovery regarding Vapiano

SE’s ties to the District of Columbia prior to the adjudication of this motion. Vapiano SE has also

moved to dismiss Counts I and II of the plaintiff’s Amended Complaint to the extent that these counts

allege infringement in foreign nations, and Count III for lack of subject matter jurisdiction. The Court

denies in part and grants in part this motion, dismissing only the allegations contained in Counts I and

II of the Amended Complaint that assert Vapiano SE’s direct, contributory and vicarious liability

under the Copyright Act for the alleged display of Protected Photographs in foreign Vapiano

restaurants. The Court maintains jurisdiction to hear such claims against Vapiano International and

Vapiano USA. The Court also maintains jurisdiction to hear plaintiff’s claims in Count III of the

Amended Complaint, which allege that all of the defendants violated the copyright laws of foreign

countries. The Court further denies Vapiano SE’s motion to dismiss claims concerning foreign

infringement on grounds of forum non conveniens.

II.      VAPIANO SE’S MOTION TO DISMISS FOR LACK OF PERSONAL
         JURISDICTION

         Defendant Vapiano SE argues that it should be dismissed from this case because it does not

have the requisite contacts in the District of Columbia to support the Court’s exercise of personal

jurisdiction. Specifically, Vapiano SE argues that three salient facts defeat exercise of personal

jurisdiction by this Court: (1) Vapiano SE is a European corporation headquartered in Germany that

maintains no presence and solicits no business in the District of Columbia, (2) that Vapiano SE has

no ownership or control of the two U.S.-based defendants to which it merely franchises certain

intellectual property rights, and (3) Vapiano SE did not supply or require the display in the District of


Court’s resolution of this motion in the instant opinion, the stay imposed by the Court’s March 30, 2010 Minute Order is
lifted and the parties are directed to file a Meet and Confer report, in compliance with paragraph 5 of the Court’s Standing
Order, by August 10, 2011.

                                                             6
Columbia of the Protected Photographs. The plaintiff vigorously disputes that activities by Vapiano

SE do not support personal jurisdiction. As explained below, the Court denies Vapiano SE’s motion

to dismiss, without prejudice, to allow the plaintiff a period of discovery regarding defendant

Vapiano SE’s ties to the District.

       A. Standard of Review

       To survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(2), the plaintiff

bears the burden of “establishing a factual basis for the [Court’s] exercise of personal jurisdiction

over the defendant.” Crane v. N.Y. Zoological Soc’y, 894 F.2d 454, 456 (D.C. Cir. 1990) (citing

Reuber v. United States, 750 F.2d 1039, 1052 (D.C. Cir. 1984), overruled on other grounds by

Kauffman v. Anglo-American School of Sofia, 28 F.3d 1223 (D.C. Cir. 1994)). To meet this burden,

the plaintiff need only make a prima facie showing that the Court has personal jurisdiction. See

Mwani v. bin Laden, 417 F.3d 1, 6 (D.C. Cir. 2005); Walton v. Bureau of Prisons, 533 F. Supp. 2d

107, 112 (D.D.C. 2008). “The plaintiff, however, cannot rest on bare allegations or conclusory

statements and must allege specific facts connecting each defendant with the forum.” GTE New

Media Servs., Inc. v. Ameritech Corp., 21 F. Supp. 2d. 27, 36 (D.D.C. 1998); see also Second

Amendment Found. v. U.S. Conf. of Mayors, 274 F.3d 521, 524 (D.C. Cir. 2001); Moore v. Motz, 437

F. Supp. 2d 88, 91 (D.D.C. 2006).

       Unlike a motion to dismiss under Rule 12(b)(6), the court “may consider materials outside the

pleadings in deciding whether to grant a motion to dismiss for lack of jurisdiction.” Jerome Stevens

Pharms., Inc. v. FDA, 402 F.3d 1249, 1253 (D.C. Cir. 2005). The court “may receive and weigh

affidavits and any other relevant matter to assist it in determining the jurisdictional facts.” United

States v. Philip Morris Inc., 116 F. Supp. 2d 116, 120 n.4 (D.D.C. 2000) (internal quotation marks

and citation omitted); see also Capital Bank Int’l, Ltd. v. Citigroup, Inc., 276 F. Supp. 2d 72, 74



                                                    7
(D.D.C. 2003). However, all “factual discrepancies appearing in the record must be resolved in favor

of the plaintiff.” Crane, 894 F.2d at 456 (citing Reuber, 750 F.2d at 1052); see also IMark Mktg.

Servs., LLC v. Geoplast S.p.A., 753 F. Supp. 2d 141, 147-48 (D.D.C. 2010). Indeed, the plaintiff’s

factual assertions in the Complaint are “presumed to be true unless directly contradicted by affidavit.”

DSMC, Inc. v. Convera Corp., 273 F. Supp. 2d 14, 20 (D.D.C. 2002).

         B. Discussion

         Personal jurisdiction is “an essential element of the jurisdiction of a district court, without

which the court is powerless to proceed to an adjudication.” Jankovic v. Int’l Crisis Grp., 494 F.3d

1080, 1086 (D.C. Cir. 2007) (quoting Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 584 (1999)).

For the Court to exercise personal jurisdiction over Vapiano SE, this defendant must maintain

contacts with the District of Columbia sufficient to support either general jurisdiction or specific

jurisdiction under the District of Columbia’s long-arm statute, D.C. CODE § 13-423 (2001). See

Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 414-16 (1984).

             1. The Court Does Not Have General Jurisdiction Over Defendant Vapiano SE

         The Court may maintain general personal jurisdiction over a foreign corporation, pursuant to

D.C. CODE § 13-334(a), 7 if the corporation is “doing business” in the District of Columbia. FC Inv.

Group LC v. IFX Markets, Ltd., 529 F.3d 1087, 1091 (D.C. Cir. 2008). If general personal

jurisdiction exists, the defendant must appear and answer for any claims, even ones unrelated to its

ties to the jurisdiction. “[T]he reach of ‘doing business’ jurisdiction under [D.C. CODE] § 13-334(a)

is coextensive with the reach of constitutional due process,” which allows general jurisdiction over a

foreign corporation only if “the defendant’s business contacts with the forum are ‘continuous and

7
 D.C. CODE § 13-334(a) specifically addresses service of process for foreign corporations. The D.C. Court of Appeals has
held, however, that under the statute “a foreign corporation which carries on a consistent pattern of regular business
activity within the jurisdiction is subject to the general jurisdiction of our courts, upon proper service, and not merely for
suits arising out of its activity in the District of Columbia.” AMAF Int’l Corp. v. Ralston Purina Co., 428 A.2d 849, 850
(D.C.1981); see also FC Inv. Grp. LC, 529 F.3d at 1091-92.

                                                              8
systematic.’” Gorman v. Ameritrade Holding Corp., 293 F.3d 506, 510 (D.C. Cir. 2002) (citing

Helicopteros, 466 U.S. at 415, and Hughes v. A.H. Robins Co., Inc., 490 A.2d 1140, 1148 (D.C.

1985)); see also Roz Trading, Ltd. v. Zeromax Grp., Inc., 517 F. Supp. 2d 377, 383 (D.D.C. 2007).

       The plaintiff alleges in her Amended Complaint that the Court has personal jurisdiction over

all the defendants, not just Vapiano SE, “because Defendants are doing business in this District

through their ownership, licensing, franchising, operation, marketing and/or control of Vapiano

restaurants in this District.” Am. Compl. ¶ 10. The Amended Complaint further asserts that “Vapiano

SE does business in this District individually and through its agents Vapiano International and

Vapiano [USA], which it controls.” Id. Vapiano SE “is also subject to jurisdiction because it solicits

franchise business in this District through various mediums including the Vapiano Websites.” Id.

       Defendant Vapiano SE correctly notes, however, that pursuant to District of Columbia law,

general jurisdiction over a foreign corporation requires personal service under D.C. CODE § 13-

334(a). Vapiano SE Reply Mem., ECF No. 22, at 4-5. In this case, the plaintiff served Vapiano SE

under the Hague Service Convention, rather than via personal service. See Pl.’s Mot. Leave File First

Am. Compl., ECF No. 10, at 2; Vapiano SE’s Unopposed Mot. Extend Time to Answer, ECF No 14,

at 1. “Regardless of whether defendants were ‘doing business in the District,’ plaintiff may not

invoke Section 13–334(a) as the basis for personal jurisdiction against a foreign corporation unless

the corporation has been served within the District of Columbia.” Rossmann v. Chase Home Fin.,

LLC, No. 10-cv-0977, 2011 WL 1088014, at *2 (D.D.C. Mar. 25, 2011). Accordingly, jurisdiction

may only be exercised under the local long-arm statute, D.C. CODE § 13-423(a). See Gorman, 293

F.3d at 514 (“Where the basis for obtaining jurisdiction over a foreign corporation is § 13–334(a), . . .

a plaintiff who serves the corporation by mail outside the District is ‘foreclosed from benefitting from

[the statute’s] jurisdictional protection.’” (quoting Everett v. Nissan Motor Corp., 628 A.2d 106, 108



                                                    9
(D.C. 1993)); Kroger v. Legalbill.com LLC, No. 04-cv-2189, 2005 U.S. Dist. LEXIS 42885 at *14-15

(D.D.C. Apr. 7, 2005).

       Even if Vapiano SE were personally served in compliance with D.C. CODE § 13-334(a), the

record does not establish that Vapiano SE is doing business in the District of Columbia. In support of

its motion to dismiss, defendant Vapiano SE provides two declarations from its chief executive

officer, Mirko Silz, who states that Vapiano SE has never had any “assets or operations in the District

of Columbia or anywhere else in the United States” nor does it have any “ownership interest in any

business entity formed in the District of Columbia or anywhere else in the United States.” Def.

Vapiano SE’s Mot. Dismiss, ECF No. 19, Mirko Silz Decl. (hereinafter “Silz Decl. I”), ¶ 2; see also

Def. Vapiano SE’s Reply, ECF No. 22, Mirko Silz Decl. Further Supp. Mot. Dismiss (hereinafter

“Silz Decl. II”), ¶¶ 2-3. Vapiano SE acknowledges that it maintains a licensor-licensee relationship

with Vapiano International, which covers “intellectual property relating to the restaurant business and

the goodwill associated with that intellectual property,” but asserts that this license was set for a flat

fee “irrespective of whether any restaurant is operated, and the fee was paid prior to the opening of

any restaurant in the District of Columbia.” Silz Decl. I, ¶¶ 4, 8. The declaration further states that

Vapiano SE has “no legal relationship” with Vapiano USA, which is a sub-licensee of Vapiano

International. Id. ¶ 6. Additionally, with regard to Vapiano SE’s alleged solicitation of franchises in

D.C. through its website, Mr. Silz declares that “Vapiano SE does not solicit franchisees for the

United States since it has granted an exclusive license to Vapiano International LLC.” Id. ¶ 12.

       The plaintiff has failed to comply with the procedural requirements of D.C. CODE § 13-334.

Additionally, while the plaintiff is afforded every favorable factual inference, the record currently

before the Court does not support the plaintiff’s claim that Vapiano SE is conducting “continuous and

systematic” business in the District of Columbia. See Gorman, 293 F.3d at 510; see also D.C. CODE



                                                    10
§ 13-334. The plaintiff effectively concedes that general jurisdiction is not proper in her opposition to

Vapiano SE’s motion by arguing only that the Court should exercise jurisdiction pursuant to the

District of Columbia’s long-arm statute. Consequently, if personal jurisdiction over Vapiano SE

exists, it must be based on defendant Vapiano SE’s specific contacts with the District of Columbia.

             2. The Record Does Not Currently Support Specific Jurisdiction Over Defendant
                Vapiano SE

         To establish specific personal jurisdiction, the Court must assess whether jurisdiction is

applicable under the District of Columbia’s long-arm statute, D.C. CODE § 13-423, and must also

determine whether jurisdiction satisfies the requirements of due process. See United States ex rel.

Richard F. Miller, v. Bill Harbert Int’l Constr., Inc., 608 F.3d 871, 887 (D.C. Cir. 2010); GTE New

Media Servs. Inc. v. BellSouth Corp., 199 F.3d 1343, 1347 (D.C. Cir. 2000). The plaintiff asserts that

jurisdiction is proper under D.C. CODE § 13–423(a)(1), which provides for the exercise of personal

jurisdiction over a defendant “who acts directly or by an agent, as to a claim for relief arising from the

person’s . . . transacting any business in the District of Columbia.” 8 This subsection of the long-arm

statute is applicable when three requirements are satisfied: (1) the defendant must have transacted

business in the District; (2) the plaintiff’s claims must have arisen from the business transacted in the

District; and (3) the defendant must have minimum contacts with the District such that exercise of

personal jurisdiction would not offend “traditional notions of fair play and substantial justice.”

Cellutech, Inc. v. Centennial Cellular Corp., 871 F. Supp. 46, 48 (D.D.C. 1994) (quoting Dooley v.

United Techs. Corp., 786 F. Supp. 65, 71 (D.D.C. 1992)). Section (a)(1)’s “transacting any business”


8
  The plaintiff relies exclusively on this provision of the District of Columbia’s long-arm statute when arguing that
personal jurisdiction over Vapiano SE is proper. The Court therefore only assesses personal jurisdiction under this
subsection. Plaintiff does not rely on D.C. CODE § 13-423(a)(3), which allows for jurisdiction when a claim arises from a
defendant “causing tortious injury in the District of Columbia by an act or omission in the District of Columbia.” Cf. Blue
Ribbon Pet Prods., Inc. v. Rolf C. Hagen (USA) Corp., 66 F. Supp. 2d 454, 460 (E.D.N.Y. 1999) (court may exercise
personal jurisdiction over foreign defendant in copyright infringement action since “merely offering one copy of an
offending work for sale in New York, even if no sale is consummated, constitutes tortious conduct sufficient for long-arm
jurisdiction” under New York’s long-arm statute).

                                                            11
clause is interpreted to be coextensive with the Constitution’s due process requirements, and thus the

statutory and constitutional concerns merge into a single inquiry. Mwani, 417 F.3d at 9 n.8 (quoting

Hummel v. Koehler, 458 A.2d 1187, 1190 (D.C.1983)); GTE New Media Servs. v. BellSouth Corp.,

199 F.3d 1343, 1347 (D.C. Cir. 2000). In the present case, the Court need not address the second and

third requirements, namely, whether plaintiff’s claims arise from Vapiano SE’s contacts with the

District and whether this defendant has sufficient contacts with the forum, because the current record

does not establish that Vapiano SE transacts business in the District of Columbia.

       The plaintiff proffers a number of arguments in support of her contention that the Court may

exercise personal jurisdiction over Vapiano SE because it “transacts business” in the District of

Columbia. These arguments are unpersuasive. The Court addresses each seriatim.

               a. The Record Does Not Support Plaintiff’s Claim That Vapiano SE Owns Or
                  Controls Vapiano Restaurants In The District of Columbia

       The plaintiff contends that Vapiano SE “owns, controls, or operates” two Vapiano restaurants

in the District of Columbia. Pl.’s Opp’n Vapiano SE’s Mot. Dismiss, ECF No. 21, (hereinafter “Pl.’s

Opp’n Mem.”), at 16; Am. Compl. ¶¶ 18, 19. The defendant’s two declarations state that Vapiano SE

“operates no restaurants in the U.S.A.” and that, aside from the flat-fee license with Vapiano

International, it “has no control over [defendants Vapiano International or Vapiano USA] or any of

their restaurants in the U.S.A.” Silz Decl. II, ¶¶ 2-3. Moreover, Vapiano SE avers that it earns “no

income . . . based on the operation of any restaurant in [D.C.]” and has imposed “no requirement for

the use of any photographs in Vapiano restaurants.” Silz Decl. I, ¶¶ 9-10.

       Nevertheless, the plaintiff argues that the Court should deem Vapiano SE to be transacting

business in D.C. because (1) “numerous Vapiano press releases maintained by Vapiano SE on its

website . . . plainly state that the Washington, D.C. Vapiano restaurants are ‘corporately owned’” and

these press releases create a factual discrepancy which must be resolved in her favor; and (2) even if

                                                  12
the Court accepts the defendant’s representations, Vapiano SE’s licensor-licensee relationship with

Vapiano International is sufficient for personal jurisdiction. Pl.’s Opp’n Mem., at 16.

       The press releases supplied by the plaintiff to the Court are screenshots from Vapiano

International’s website, as indicated at the top and bottom of the webpages, and not from Vapiano

SE’s website. See Pl.’s Opp’n Mot. Dismiss, Ex. 2 (press releases dated Mar. 18, 2008; Jan. 2, 2008;

Nov. 29, 2007). The “corporately owned” phrase contained in these releases therefore implies that

the referenced corporate owner is Vapiano International, not Vapiano SE. The press releases, at best,

are ambiguous as to the actual corporate owner and in any event do not, standing alone, create a

factual discrepancy with Vapiano SE declarations flatly denying ownership or control of the

restaurants located in the District of Columbia.

       Regarding Vapiano SE’s licensor-licensee agreement, Vapiano SE states that it granted

Vapiano International an exclusive license to operate restaurants in the United States and, pursuant to

this license, two restaurants were opened in the District of Columbia. Plaintiff argues that the

existence of a licensor-licensee relationship is enough to establish that Vapiano SE is transacting

business in the District of Columbia. This argument is incorrect. On the contrary, “the mere fact that a

franchisor has franchisees in a particular state does not subject it to that state’s jurisdiction.” Santora

v. Starwood Hotel and Resorts Worldwide, Inc., 580 F. Supp. 2d 694, 700 (N.D. Ill. 2008) (internal

citation omitted); accord Richard v. Bell Atl. Corp., 946 F. Supp. 54, 69 (D.D.C. 1996) (“[A] parent-

subsidiary relationship alone is insufficient to impute the subsidiary’s contacts with the District to the

parent, unless (a) the parent and subsidiary ‘are not really separate entities,’ or (b) the parent and

subsidiary have an agency relationship such that the ‘local subsidiary’s contacts can be imputed to the

foreign parent,’” quoting I.A.M. Nat’l Pension Fund, Ben. Plan A v. Wakefield Indus., Inc., Div. of

Capehart Corp., 699 F.2d 1254, 1259 (D.C. Cir. 1983)).



                                                    13
       In Burger King Corp. v. Rudzewicz, 471 U.S. 462 (1985), the Supreme Court held that

personal jurisdiction over a Michigan-based franchisee in the franchisor’s home forum of Florida did

not violate the Due Process Clause because the franchisee “deliberately reached out beyond Michigan

and negotiated with a Florida corporation for the purchase of a long-term franchise and the manifold

benefits that would derive from affiliation with a nationwide organization.” Id. at 479-80 (internal

citation and quotations omitted). The Court clearly required more contacts with the forum than just a

contractual franchise agreement to sustain exercise of personal jurisdiction. Indeed, the D.C. Circuit

has noted that personal jurisdiction may be proper when a franchise agreement accomplishes a

“virtual integration of the parties’ businesses,” and, as in Burger King, the franchisee “lack[s] any

identity apart from that of the [franchisor]” and was only a “mere outpost of [the franchisor].” Health

Commc’ns, Inc. v. Mariner Corp., 860 F.2d 460, 463 (D.C. Cir. 1988). While the plaintiff alleges that

such a relationship exists between Vapiano SE and the other defendants, Vapiano SE’s declarations

aver that it exerts no control over the defendants aside from the licensing of certain intellectual

property.

       The plaintiff cites Kutka v. Temporaries, Inc., 568 F.Supp. 1527 (S.D. Tex. 1983), to support

her position that authorization and establishment of a franchise in the forum state is sufficient for

exercise of personal jurisdiction. In Kutka, however, the court exercised personal jurisdiction,

pursuant to the Texas long-arm statute, because the defendant franchisor specifically authorized the

establishment of a franchise in Texas and continued to receive franchise fees from the franchisee. Id.

at 1532. The facts in Kutka are distinguishable from the case currently before the Court. Vapiano SE

declares that it entered into a flat-fee license with Vapiano International, granting Vapiano

International an exclusive license to use its intellectual property in the United States. This agreement,

according to Vapiano SE, does not specify the location of any Vapiano restaurant, including in the



                                                    14
District of Columbia, and, by the nature of the flat-fee arrangement, Vapiano SE asserts that it

receives no income stemming from the local restaurants’ operation.

       The plaintiff’s reliance on CutCo Industries, Inc. v. Naughton, 806 F.2d 361 (2d Cir. 1986),

and Hoffritz for Cutlery, Inc. v. Amajac, Ltd., 763 F.2d 55 (2d Cir. 1985), are likewise unavailing.

Both of these cases involved personal jurisdiction over a franchisee in the franchisor’s home state and

premised personal jurisdiction on the franchisee’s repeated contacts and business relationship with

the franchisor. By contrast, Vapiano SE claims to be “a stranger to the franchise relationship”

between the other two defendants, Def. Vapiano SE Reply, at 8, and to have no involvement or

income from their operations. The mere fact that Vapiano SE has a contractual franchise relationship

with one of the co-defendants is not enough to sustain the exercise of personal jurisdiction. See

Exponential Biotherapies, Inc. v. Houthoff Buruma N.V., 638 F. Supp. 2d 1, 7-9 (D.D.C. 2009)

(“Where the contract was neither made nor performed in the District, and no services were provided

or to be provided here, the contract does not justify the exercise of personal jurisdiction over the non-

resident defendant.”) (internal quotations omitted).

               b. The Record Does Not Establish That Vapiano SE Transacts Business In The
                  District Of Columbia Through Its Website

       The plaintiff contends that Vapiano SE also transacts business in the District of Columbia

through its website, www.vapiano.com. The Court finds this argument unpersuasive.

       To determine whether the Court may exercise personal jurisdiction based on a defendant’s

Internet-related contacts with the District of Columbia, the Court focuses on the defendant’s use of

the Internet to solicit or transact business with users in the District. See GTE New Media Servs., 199

F.3d at 1349 (“[P]ersonal jurisdiction surely cannot be based solely on the ability of District residents

to access the defendants’ websites, for this does not by itself show any persistent course of conduct

by the defendants in the District.”); see also Gorman, 293 F.3d at 510-11; Arista Records, Inc. v.

                                                   15
Sakfield Holding Co. S.L., 314 F. Supp. 2d 27, 31 (D.D.C. 2004). Courts look to the level and quality

of the commercial activity that an entity conducts over the Internet, and focus particularly on the level

of interactivity of the websites at issue. Lewy v. Southern Poverty Law Center, Inc., 723 F. Supp. 2d

116, 124-25 (D.D.C. 2010); Doe I v. State of Israel, 400 F. Supp. 2d 86, 121 (D.D.C. 2005) (“[T]he

D.C. Circuit distinguished between ‘passive’ and ‘interactive’ websites, and stated that the former

will not, without more, support personal jurisdiction,” citing GTE New Media Servs., 199 F.3d at

1348).

         The plaintiff argues that defendant Vapiano SE’s website is interactive because it allows

customers to place meal orders with Vapiano restaurants, including with those located in the District

of Columbia. Through this feature, according to the plaintiff, Vapiano SE “specifically targets

District residents with its website.” Pl.’s Opp’n Mem., at 17. Additionally, the plaintiff argues that

Vapiano “uses [its] website to solicit franchisees from the District” by offering “significant and

detailed information for interested parties” and by displaying press releases that discuss the restaurant

brand’s expansion and success. Id.

         At the outset, Vapiano SE concedes that its website provides access to the website of

defendant Vapiano International. Vapiano SE’s website instructs visitors first to select their country

of origin. If the United States is selected, “the link takes you to pages supplied by Vapiano

International LLC, as can be seen by the copyright notice at the bottom of the pages.” Silz Decl. I, ¶

12. Despite the “click through” access from Vapiano SE’s site to Vapiano International’s site,

Vapiano SE states that “[t]here is no possibility of conducting a business transaction with Vapiano SE

through its website [because] [a]ny online ordering of food from a restaurant in the U.S.A. is of

course a transaction with the company that operates that restaurant.” Silz Decl. II, ¶ 7. The meal




                                                   16
ordering functionality for restaurants based in the United States appears to be on the website run by

Vapiano International, not Vapiano SE.

       Vapiano SE also asserts that it “does not solicit franchisees for the United States since it has

granted an exclusive license to Vapiano International LLC.” Silz Decl. I, ¶ 12. Any information

concerning franchising opportunities in the United States is found on Vapiano International’s website

and “any communication on the subject goes to Vapiano International LLC.” Silz Decl. II, ¶ 8. Again,

Vapiano SE glosses over the fact that its website gives direct and guided access to its franchisees’

website, which is reflective of the corporate affiliation, but is insufficient to show Vapiano SE’s

direct transaction of business in the District.

               c. The Record Does Not Establish That Vapiano SE Transacts Business In The
                  District Through Promotion Of Vapiano Restaurants In The District Of
                  Columbia

       To support her contention that personal jurisdiction is proper, the plaintiff also argues that

Vapiano SE transacts business in the District by “promot[ing] Vapiano and the décor of their Vapiano

restaurants and direct[ing] that promotion at residents of the District.” Pl.’s Opp’n Mem., at 18; Am.

Compl. ¶ 24. Specifically, the plaintiff cites Vapiano SE’s issuance of press releases from the District

of Columbia discussing “Vapiano’s food, ambience, success, and expansion.” Pl.’s Opp’n Mem., at

18. According to the plaintiff, such advertisements “directed at District residents, are sufficient to

confer personal jurisdiction, especially when combined with other contacts with the District.” Id. This

contention is incorrect.

       As a preliminary matter, as stated earlier, the plaintiff provided as exhibits to her opposition

papers the referenced press releases in the form of screenshots allegedly taken from Vapiano SE’s

website. Pl.’s Opp’n Mot. Dismiss, ECF No. 21, Ex. 2. While these screenshots are accessible by

clicking through Vapiano SE’s website, the press releases reside on Vapiano International’s website,



                                                    17
and are clearly marked as such on the top and the bottom of the webpages. There is no indication that

these press releases were issued by Vapiano SE. That said, even if the press releases were issued by

Vapiano SE, they would be insufficient to establish personal jurisdiction.

        To explain why the plaintiff’s argument is unsuccessful, the Court need only reference the two

cases the plaintiff herself cites as the primary support for her contention that Vapiano SE’s press

releases permit exercise of personal jurisdiction. In Heroes, Inc. v. Heroes Foundation, 958 F. Supp.

1 (D.D.C. 1996), the court found that the defendant ‘transacted business’ in the District of Columbia

because an advertisement urging contributions to the defendant was placed by a third-party in the

Washington Post. Id. at 3. Personal jurisdiction was proper because “the defendant knew the

advertisement was placed, approved of it, and received publicity and substantial contributions as a

result of it.” Id. In reaching this conclusion, however, the court distinguished a line of cases

“involv[ing] advertisements placed in national or international publications which happened to

circulate within the forum.” Id. The facts in Heroes “involve[d] an advertisement placed specifically

in the forum’s local newspaper, not in a national newspaper or trade publication which happens to

circulate there. The distinction is significant.” Id.

        Similarly, in Shoppers Food Warehouse v. Moreno, 746 A.2d 320 (D.C. 2000), the court held

that personal jurisdiction was proper because the defendant had “plac[ed] pages of large, illustrated

advertisements often in bold letters, with shopping incentives, in the District’s major circulation

newspaper, the Washington Post, [and thus] obviously solicited customers from the District for their

stores in Maryland and Virginia, clearly ‘with the expectation’ that District residents would purchase

products sold in those stores.” Id. at 331.

        Both Heroes, Inc. and Shoppers are plainly distinguishable from the case currently before the

Court. Even if Vapiano SE issued the referenced press releases, it did not actively advertise in the



                                                        18
District of Columbia, either on its website or through local newspapers, nor did the press releases

specifically target District of Columbia residents as opposed to potential customers located elsewhere

in the United States and around the world. Given that there is no indication that Vapiano SE issued

press releases targeted specifically at District residents, the general promotion on websites and

through press releases of Vapiano restaurants and their décor does not establish that Vapiano SE

transacts business in the District.

               d. Vapiano SE’s Other Contacts With The District Of Columbia Are Not
                  Sufficient To Establish That It Transacts Business In The District

       Finally, the plaintiff argues that Vapiano SE transacts business in the District because it (1)

“sought out contact with the District” by entering into a legal relationship with the defendants; (2) has

an “ongoing contractual relationship” with the defendants controlling the Vapiano restaurants located

in the District of Columbia; (3) has executives who have travelled to the District; and (4) receives

monthly franchise fees and royalties from the operation of the D.C. Vapiano restaurants. Pl.’s Opp’n

Mem., at 18-21. Each of plaintiff’s allegations, however, is either refuted by Vapiano SE through its

declarations, or is otherwise insufficient to sustain personal jurisdiction.

       First, the plaintiff states that Vapiano SE “sought out contact with the District” by engaging

with the other defendants to open restaurants in the forum. Through the declarations of its chief

executive officer, Vapiano SE asserts that it granted Vapiano International an exclusive license to

establish restaurants in the United States and “has no control over [Vapiano International or Vapiano

USA] or any of their restaurants in the U.S.A.” Silz Decl. II, ¶ 3. Moreover, the license fee was “set

irrespective of whether any restaurant is operated.” Silz Decl. I, ¶ 8. Thus, as a factual matter, the

plaintiff’s assertion that Vapiano SE “sought out contact with the District” is undermined by the

sworn declaration that Vapiano SE has no control over the U.S-based defendants and where,




                                                    19
presumably, restaurants in the United States are located. There is currently no evidence in the record

that would support plaintiff’s claim.

       Second, the plaintiff asserts that Vapiano SE’s ongoing contractual relationship with Vapiano

International and Vapiano USA is also sufficient to demonstrate its “significant contacts” with the

District. Specifically, the plaintiff states that Vapiano SE “maintains a close relationship with its

franchisees, offering ongoing training and oversight” and requires “that they slavishly replicate the

décor of its German locations, including the use of the Plaintiff’s Protected Photographs.” Pl.’s Opp’n

Mem., at 19. This factual allegation, again, is refuted by Vapiano SE’s declarations, which state that

it imposes “no requirement for the use of any photographs in Vapiano restaurants” and, aside from

the license between Vapiano SE and Vapiano International regarding the use of certain intellectual

property and goodwill, it “has no other involvement with the operation of any Vapiano restaurants in

the United States.” Silz Decl. I, ¶¶ 4, 6, 10. Notably, the contract between Vapiano SE and Vapiano

International has not been provided to the Court or to the plaintiff. Consequently, the specific

intellectual property rights licensed to Vapiano International under that contract, as well as the scope

and conditions for use of those rights, are unknown. More to the point, how that license agreement

may affect the operations of Vapiano restaurants in this forum and key issues concerning the choice

of décor cannot be fully assessed. The current record before the Court is simply insufficient to

support personal jurisdiction based on the alleged relationship between Vapiano SE and its

franchisee.

       Third, the plaintiff argues that business travel by Vapiano SE’s executives to the District is

sufficient to demonstrate that personal jurisdiction is warranted. According to the plaintiff, “Vapiano

SE’s President and original founder, lives and works in the District area,” and has been quoted in

press releases issued from the District of Columbia. Pl.’s Opp’n Mem., at 20. Additionally, in April



                                                   20
2007, other Vapiano SE executives traveled to the “District metropolitan area” for the opening of the

first Vapiano restaurant in the United States. Id. Assertions of visits to the general “District area” and

the “District metropolitan area” could mean contacts with Virginia or Maryland, not contacts with the

District of Columbia at all.

         Finally, the plaintiff argues that jurisdiction is proper because Vapiano SE receives monthly

franchise fees from Vapiano restaurants in the District and cites as support a sample franchise

agreement the plaintiff allegedly found on Vapiano SE’s website. Vapiano SE, however, maintains

that it entered into a “flat license fee” with Vapiano International, which “has different financial terms

from those offered today for other countries.” Silz Decl. I, ¶ 8; Silz Decl. II, ¶ 5. 9 Under this

agreement, “[t]here is no fee paid to Vapiano SE by either of the other defendants based on the

operations of any restaurant in the District of Columbia.” Silz Decl. II, ¶ 5; see also Silz Decl. I, ¶ 9.

Vapiano SE carefully couched its declarations about its financial arrangement with the other two

defendants, and does not, for example, deny that it receives any money on a continuing basis from the

other two defendants under the franchise agreement. Without more evidence regarding the nature of

the financial arrangement between the defendants, however, the Court cannot justify the exercise of

personal jurisdiction.

         3. The Plaintiff Is Entitled To A Period Of Jurisdictional Discovery

         The record currently before the Court does not support the exercise of general personal

jurisdiction or jurisdiction pursuant to D.C.’s long-arm statute over Vapiano SE. The plaintiff

requests that “[i]f any doubts remain about whether there is personal jurisdiction over Vapiano SE,

then Plaintiff should be permitted jurisdictional discovery on the question of personal jurisdiction.”




9
 The franchise agreement the plaintiff supplies as an exhibit to the Court was issued by Vapiano International, not
Vapiano SE. Pl.’s Opp’n Mot. Dismiss, ECF No. 21, Ex. 1.

                                                            21
Pl.’s Opp’n Mem., at 25. Jurisdictional discovery is warranted in this case, and thus the Court will

allow the plaintiff a sixty-day period of discovery regarding Vapiano SE’s ties to this district.

       In cases where a party’s contacts with the jurisdiction are unclear and the record before the

court is “plainly inadequate,” courts have allowed for a discovery period within which to gather

evidence to support jurisdiction. See GTE New Media Servs., 199 F.3d at 1351-52 (reversing lower

court’s finding of personal jurisdiction, but stating that “[t]his court has previously held that if a party

demonstrates that it can supplement its jurisdictional allegations through discovery, then

jurisdictional discovery is justified.”). “This Circuit’s standard for permitting jurisdictional discovery

is quite liberal,” Diamond Chem. Co. v. Atofina Chems., Inc., 268 F. Supp. 2d 1, 15 (D.D.C. 2003),

and jurisdictional discovery is available when a party has “at least a good faith belief” that it has

personal jurisdiction. Caribbean Broad. Sys., Ltd. v. Cable & Wireless PLC, 148 F.3d 1080, 1090

(D.C. Cir. 1998). “Jurisdictional discovery, however, is justified only if the plaintiff reasonably

demonstrates that it can supplement its jurisdictional allegations through discovery” and “mere

conjecture and speculation is not enough.” Exponential Biotherapies, 638 F. Supp. 2d at 11-12

(internal quotations and citations omitted).

       Courts have permitted discovery even when a party has failed to establish a prima facie case

of personal jurisdiction. See GTE New Media Servs., 199 F.3d at 1351-52 (“[A]s the record now

stands, there is absolutely no merit to [plaintiff]’s bold claim that the parent companies and

subsidiaries involved in this lawsuit should be treated identically. Jurisdictional discovery will help

to sort out these matters.”); see also In re Vitamins Antitrust Litig., 94 F. Supp. 2d 26, 35 (D.D.C.

2000) (discussing GTE New Media Servs. and stating that “the D.C. Circuit held that although

plaintiffs had failed to establish a prima facie case of personal jurisdiction and the court was unable to

tell whether jurisdictional discovery would assist GTE on this score, plaintiffs were entitled to pursue



                                                    22
[discovery].”). Faced with the prospect of dismissal, a plaintiff “is entitled to reasonable discovery,

lest the defendant defeat the jurisdiction of a federal court by withholding information on its contacts

with the forum.” El-Fadl v. Cent. Bank of Jordan, 75 F.3d 668, 676 (D.C. Cir. 1996) (internal

quotation and citation omitted), abrogated on other grounds by Samantar v. Yousuf, 130 S.Ct. 2278

(2010); see also Humane Soc’y of the U.S. v. Amazon.com, Inc., No. 07-cv-623, 2007 U.S. Dist.

LEXIS 31810, at *10 (D.D.C. May 1, 2007).

       While the record currently before the Court does not support the exercise of personal

jurisdiction over Vapiano SE, the plaintiff states that she could supplement her jurisdictional

allegations by obtaining evidence of the legal relationship between Vapiano SE and the other

defendants, including “the terms of any licensing, franchising or similar agreements.” Pl.’s Opp’n

Mem., at 26. Moreover, the plaintiff states that she could obtain greater information regarding “the

parties involved in and the circumstances regarding the decision-making process that led to the

unauthorized use of Plaintiff’s Protected Photographs as a part of the décor of the first and subsequent

Vapiano restaurants.” Id. The plaintiff has a good-faith basis for requesting discovery of such

evidence, and this evidence could establish whether Vapiano SE’s ties with the District are sufficient

to show that the company is “doing business” in the District. See Diamond Chem. Co., 268 F. Supp.

2d at 7 (“Ordinarily, a defendant corporation’s contacts with a forum may not be attributed to . . .

affiliated corporations. An exception exists, however, where affiliated parties are ‘alter egos’ of a

corporation over which the Court has personal jurisdiction; in that case the corporation’s contacts

may be attributed to the affiliated party for jurisdictional purposes.”); Well-Made Toy Mfg. Corp. v.

Lotus Onda Indus. Co., No. 02-cv-1151, 2003 U.S. Dist. LEXIS 68, at *16 (S.D.N.Y. Jan. 3, 2003)

(in copyright infringement action against a Hong Kong company for direct and contributory

infringement arising from foreign company’s sale abroad of infringing items to domestic re-seller,



                                                   23
court denied motion to dismiss for lack of subject matter jurisdiction to allow the plaintiff “discovery

of facts demonstrating jurisdiction . . . where the facts are peculiarly within the knowledge of the

opposing party.”).

       Although Vapiano SE argues that the plaintiff “has not made a showing sufficient to support

her request for jurisdictional discovery,” Vapiano SE’s Reply, at 8, certain factual allegations compel

the Court to allow the plaintiff an opportunity to test this defendant’s averments and conduct

discovery related to her jurisdictional claims. The plaintiff has supplied as exhibits to her Amended

Complaint and opposition papers images of Vapiano restaurants, both domestic and foreign, and of

Vapiano websites, including the website of Vapiano SE, in which the plaintiff’s Protected

Photographs are unmistakably displayed. Am. Compl., ECF No. 11, Ex. 5. The Vapiano restaurants

in these images have a consistent design and theme, which appear to include, as plaintiff alleges, the

plaintiff’s Protected Photographs as a central décor element. Given the uniformity of the restaurants’

design, and the fact that plaintiff’s Protected Photographs are clearly displayed in multiple locations,

the Court naturally hesitates before accepting Vapiano SE’s averment that it does not direct or require

display of plaintiff’s Protected Photographs. In addition, there is evidence of a cross-over of senior

management between Vapiano SE and Vapiano International. See Am. Compl., Scott H. Christensen

Decl., Ex. 2; Pl.’s Opp’n Mot. Dismiss, ECF No. 21, Kelsey A. Schaefer Decl., Ex. 4 (identifying

Gregor Gerlach as supervisory Board Chairman of Vapiano SE and CFO of Vapiano International);

Pl.’s Opp’n Mem., at 14-15 (identifying other individuals with dual roles in Vapiano SE and the U.S.-

based Vapiano affiliates, including: Kent Hahne, “Vapiano SE’s President” and President and

Chairman of the Board of the U.S.-based Vapiano affiliates; Klaus Rader, one of “Vapiano SE’s

original founders” and Executive Vice President of the U.S.-based Vapiano affiliates; and Martin

Luible, a former Vapiano SE director and Chief Operating Officer of the U.S.-based Vapiano



                                                   24
affiliates.). The plaintiff even asserts that the alleged designer of Vapiano restaurants, Matteo Thun, is

“an executive of Vapiano” and that “Plaintiff’s Protected Photographs were a part of [his] design of

the first Vapiano restaurants.” Pl.’s Opp’n Mem., at 5.

       Accordingly, the Court grants the plaintiff sixty (60) days to conduct discovery regarding

Vapiano SE’s ties to the District of Columbia. Until the plaintiff has had an opportunity to conduct

discovery, the Court cannot resolve Vapiano SE’s motion to dismiss. Vapiano SE’s motion to

dismiss is therefore denied with leave for this defendant to re-file the motion following completion of

jurisdictional discovery. On or before the conclusion of the period of jurisdictional discovery, the

plaintiff and Vapiano SE shall submit to the Court an agreed-upon schedule for further briefing on the

issues raised by this defendant’s motion to dismiss.

III.   VAPIANO SE’S MOTION TO DISMISS CLAIMS OF INFRINGEMENT OCCURING
       IN FOREIGN VAPIANO RESTAURANTS FOR LACK OF SUBJECT MATTER
       JURISDICTION

       Vapiano SE has moved to dismiss all claims concerning alleged acts of infringement

occurring in Vapiano restaurants located outside the United States, arguing that the Court lacks

subject matter jurisdiction to hear such allegations not only against Vapiano SE, but against any

defendant. The Court concludes that it has subject matter jurisdiction over allegations in Count I and

Count II regarding direct, contributory, or vicarious liability under the Copyright Act for infringement

occurring in foreign Vapiano restaurants as to defendants Vapiano International and Vapiano USA,

but not against Vapiano SE. The Court also has subject matter jurisdiction over plaintiff’s allegations

against all three defendants in Count III of the Amended Complaint, which alleges that the defendants

violated Foreign Copyright Laws.




                                                   25
       A. Standard of Review

       Federal courts are fora of limited jurisdiction, only possessing the power authorized by the

Constitution and statutes. Kokkonen v. Guardian Life Ins. Co. of America, 511 U.S. 375, 377 (1994).

“It is to be presumed that a cause lies outside this limited jurisdiction, and the burden of establishing

the contrary rests upon the party asserting jurisdiction.” Id. (internal citations omitted). Therefore,

when a defendant brings a motion to dismiss for lack of subject matter jurisdiction pursuant to

Federal Rule of Civil Procedure 12(b)(1), “the [p]laintiff bears the burden of establishing by a

preponderance of the evidence that the Court possesses jurisdiction.” Hollingsworth v. Duff, 444 F.

Supp. 2d 61, 63 (D.D.C. 2006) (citing Shekoyan v. Sibley Int’l Corp., 217 F. Supp. 2d 59, 63 (D.D.C.

2002); Pitney Bowes, Inc. v. U.S. Postal Serv., 27 F. Supp. 2d 15, 19 (D.D.C. 1998)). It is well

established that in deciding a motion to dismiss for lack of subject matter jurisdiction a court is not

limited to the allegations set forth in the complaint, “but may also consider material outside of the

pleadings in its effort to determine whether the court has jurisdiction in the case.” Alliance for

Democracy v. FEC, 362 F. Supp. 2d 138, 142 (D.D.C. 2005); see also Herbert v. Nat’l Acad. of

Sciences, 974 F.2d 192, 197 (D.C. Cir. 1992). “While the complaint is to be construed liberally, the

court need not accept factual inferences drawn by plaintiffs if those inferences are not supported by

facts alleged in the complaint, nor must the Court accept plaintiffs’ legal conclusions.” Speelman v.

United States, 461 F. Supp. 2d 71, 73 (D.D.C. 2006).

       B. Discussion

       The plaintiff asserts three causes of action against the defendants for the alleged infringement

of her Protected Photographs. Count I of the plaintiff’s Complaint asserts that the defendants are

violating Section 501 of the Copyright Act, 17 U.S.C. § 501, by “copying and displaying copies of

Plaintiff’s Protected Photographs in Vapiano Restaurants in the U.S. and abroad and on Vapiano



                                                    26
Websites.” Am. Compl. ¶ 36. Count II of the Complaint alleges that the defendants are liable for

contributory and vicarious copyright infringement under the Copyright Act because they “collectively

require and direct” the unlawful display of the Protected Photographs in Vapiano Restaurants “as a

central part of those restaurants’ décor.” Id. ¶ 48. Count III asserts that the defendants are in violation

of Foreign Copyright Laws for infringement of plaintiff’s Protected Photographs occurring in

Vapiano restaurants outside the United States. Id. ¶ 55. Vapiano SE argues that the Court lacks

subject matter jurisdiction over any alleged acts of infringement occurring in foreign Vapiano

restaurants, under either the Copyright Act, as asserted in Counts I and II of the Amended Complaint,

or Foreign Copyright Laws, as asserted in Count III. The Court evaluates the defendant’s argument

concerning each Count individually.

           1. Count I: The Court Does Not Have Subject Matter Jurisdiction Over Allegations
              Of Foreign Infringement By Vapiano SE

       Vapiano SE seeks dismissal of Count I to the extent that it alleges violations of the Copyright

Act for acts of infringement occurring in any Vapiano restaurant located outside the United States. To

the extent that this motion would have the Court dismiss from the lawsuit claims relating to all

foreign Vapiano restaurants, it sweeps too broadly on the current record. While infringing activity

occurring abroad is not actionable under the Copyright Act, the Court does have subject matter

jurisdiction over allegations that copyright infringement inside the United States is causing further

infringement outside the United States. The Amended Complaint alleges that defendants Vapiano

International and Vapiano USA committed such predicate acts of infringement, but fails to allege

with sufficient specificity that Vapiano SE committed any predicate infringing acts inside the United

States that resulted in the display of the Protected Photographs in foreign Vapiano restaurants.




                                                    27
Accordingly, allegations contained in Count I of the Amended Complaint that Vapiano SE is liable

for direct infringement under the Copyright Act for foreign acts of infringement are dismissed. 10

        It is well-established that the Copyright Act does not have extraterritorial effect. Subafilms,

Ltd. v. MGM-Pathe Commc’ns Co., 24 F.3d 1088, 1095-96 (9th Cir. 1994) (“The ‘undisputed axiom,’

that the United States’ copyright laws have no application to extraterritorial infringement . . .

consistently has been reaffirmed.” (internal quotations and citations omitted));Update Art, Inc. v.

Modiin Publ’g, Ltd., 843 F.2d 67, 73 (2d Cir. 1988); Robert Stigwood Grp. Ltd. v. O’Reilly, 530 F.2d

1096, 1101 (2d Cir. 1976) (“Copyright laws do not have extraterritorial operation.”); Armstrong v.

Virgin Records, 91 F. Supp. 2d 628, 634 (S.D.N.Y. 2000) (“As a general principle, it is not seriously

disputed that United States copyright laws do not have extraterritorial effect . . .”). Thus, there is no

cause of action under the Copyright Act for acts of infringement that occur completely outside the

United States. Subafilms, 24 F.3d at 1091; Armstrong, 91 F. Supp. 2d at 634. Consequently, a foreign

actor who engages in or authorizes infringing activity while abroad, and no part of the infringing

activity takes place in the United States, does not thereby violate U.S. copyright law and U.S. courts

do not have subject matter jurisdiction over claims arising from that foreign activity.

        Notwithstanding the general rule barring extraterritorial application of the U.S. Copyright Act,

courts have permitted claims under this law when infringement occurring outside the United States is

“permitted or initiated by predicate acts of infringement within the United States.” Armstrong, 91 F.

Supp. 2d at 634. This occurs when (1) infringement occurs within the United States, and (2) this act

initiates further infringement abroad. See id. (“[T]he unauthorized manufacture of infringing goods

within the United States for subsequent sale abroad may give rise to a cause of action under the


10
  Vapiano SE admits that “it has widely varying involvement” with the 57 overseas restaurants. Vapiano SE’s Reply,
ECF No. 22, at 2. Given the lack of information about the legal relationship between Vapiano SE and the foreign Vapiano
restaurants, on the current record the Court is unable to identify which restaurants in which countries may be affected by
the dismissal of this count against Vapiano SE.

                                                           28
Copyright Act, even when the actual sale and distribution of infringing goods occurs outside of the

United States proper.”); see also L.A. News Serv. v. Reuters Television Int’l, 149 F.3d 987, 991-93

(9th Cir. 1998) (en banc), cert. denied, 525 U.S. 1141 (1999) (where defendant made unauthorized

copies of video footage in New York for retransmission abroad, court held compensatory relief could

be awarded under U.S. law for exploitation abroad, as if the exploitation abroad had taken place at

home); Update Art, 843 F.2d at 73 (stating that while copyright laws do not have extraterritorial

application, “there is an exception – when the type of infringement permits further reproduction

abroad – such as the unauthorized manufacture of copyright material in the United States.”); In re

Outsidewall Tire Litig., No. 09-cv-1217, 2010 WL 2929626, at *7-8 (E.D. Va. July 21, 2010)

(“[E]xtraterritorial exploitation of a copyright originally infringed inside the United States falls within

the jurisdiction of the Copyright Act.”); Compaq Computer Corp. v. Ergonome Inc., No. H-97-1026,

2001 U.S. Dist. LEXIS 23485, at *15-16 (S.D. Tex. June 27, 2001) (“[E]xception to the presumption

against extraterritoriality” applied when “Compaq allegedly completed the initial, primary

infringement within the borders of the United States . . . . As a result, foreign translations of that

initial work are subject to this Court’s jurisdiction, no matter where those translations may have been

eventually made.”); P&D Int’l v. Halsey Publ’n Co., 672 F. Supp. 1429, 1432-33 (S.D. Fla. 1987)

(where defendant copied copyrighted film in Florida and then showed the film on a cruise ship in

international waters, court had subject matter jurisdiction “to the extent that part of an ‘act’ of

infringement occurs within this country, although such act be completed in a foreign jurisdiction,

those who contributed to the act within the United States may be liable under U.S. copyright law.”).

Under this extraterritoriality exception, “liability is not based on contributory infringement, but on the

theory that the infringing use would have been actionable even if the subsequent foreign distribution

that stemmed from that use never took place.” Subafilms, 24 F.3d at 1094; see generally Graeme W.



                                                    29
Austin, Domestic Laws and Foreign Rights: Choice of Law in Transnational Copyright Infringement

Litigation, 23 COLUM.-VLA J. L. & ARTS 1 (1999) (stating that predicate act liability allows

“[c]opyright owners who are able to establish that an infringing copy was made within U.S. borders

which then facilitated further infringements abroad . . . to secure damage awards that include the

profits made by unauthorized foreign exploitation.”).

       The plaintiff provides two bases for her claim that the infringing displays of the Protected

Photographs in foreign Vapiano restaurants fall under the predicate act exception and are therefore

actionable under the Copyright Act. First, the plaintiff claims that Vapiano SE solicits franchisees by

“enticing them with pictures of its American Vapiano locations, in which Plaintiff’s Protected

Photographs are clearly visible.” Pl.’s Opp’n Mem., at 29. The predicate act of using the American

Vapiano locations to entice potential franchisees is then compounded by the defendants’ requirement

that franchisees “conform to [] a uniform layout” and décor, which includes the unauthorized display

of plaintiff’s Protected Photographs. Id.

       The plaintiff’s argument suffers both theoretical and timing flaws. The plaintiff essentially

argues that infringement inside the United States enticed others outside the United States to open their

own restaurants, which, among numerous other requirements, required them to infringe on plaintiff’s

Protected Photographs. This chain of causation between the alleged “enticing” predicate act of

infringement in the United States and the resulting acts of infringement abroad is too attenuated and

stretches the predicate act exception too far. See generally Fun-Damental Too, Ltd. v. Gemmy

Industries Corp., No. 96-cv-1103, 1996 WL 724734, at *6 (S.D.N.Y. Dec. 17, 1996) (stating that

“mere authorization and approval of copyright infringements taking place outside the United States is

not a copyright violation and does not create jurisdiction over those extraterritorial acts.”).

Additionally, although the Amended Complaint states that the defendants “collectively require and



                                                    30
direct . . . that all Vapiano Restaurants around the world prominently display Plaintiff’s Protected

Photographs,” Am. Compl. ¶ 26, there is no allegation in the Amended Complaint that United States-

based Vapiano restaurants came first and “somehow enabled or initiated or otherwise led to the

installation of her photographs” in the “dozens of Vapiano restaurants in other nations that are under

a great variety of ownership.” Vapiano SE’s Reply, at 9. In order to have enticed the foreign

franchisees, the American Vapiano locations must necessarily have come first, but this allegation is

missing from the Complaint.

       As a second basis for a domestic predicate act to support the extraterritorial reach of the

Copyright Act, the plaintiff alleges that “[t]he copies of Plaintiff’s Protected Photographs that are

being displayed in Vapiano Restaurants are all unlawfully made and provided by Defendants

collectively from their respective places of business and delivered to their Vapiano Restaurants in the

U.S. and abroad.” Am. Compl. ¶ 38 (emphasis added). This allegation asserts that the two U.S.-based

defendants committed predicate acts of domestic infringement, but there is no such allegation for

Vapiano SE. Despite construing the Amended Complaint liberally and affording the plaintiff every

reasonable inference, the plaintiff alleges that Vapiano SE unlawfully reproduced plaintiff’s Protected

Photographs from its “respective place of business,” which is in Germany. The plaintiff does not

allege that Vapiano SE reproduced any of the Protected Photographs in the United States. Cf. In re

Outsidewall Tire Litig., 2010 WL 2929626 at *7-8 (allowing claims under the Copyright Act for

infringement occurring outside the United States where the infringed product’s blueprints were first

illegally reproduced and modified inside the United States); Fun-Damental Too, 1996 WL 724734 at

*4 (“[W]hen an individual makes unauthorized copies of copyrighted material and then sends them

out of the country – a court may assert jurisdiction over those foreign acts and a plaintiff may recover

damages for the infringing acts that took place extraterritorially.”).



                                                    31
         The Court is unwilling to subscribe to the plaintiff’s theory that unlawful display of the

Protected Photos enticed others to open Vapiano restaurants, which then led to further infringement

abroad. While the Amended Complaint alleges that defendants Vapiano International and Vapiano

USA committed infringing acts in the United States, 11 the Amended Complaint does not allege with

sufficient specificity that Vapiano SE committed a predicate infringing act in the United States.

Thus, the Court dismisses for lack of subject matter jurisdiction Count I of the Amended Complaint

against Vapiano SE to the extent that it alleges that Vapiano SE is liable for direct infringement under

the Copyright Act for acts of infringement occurring in foreign Vapiano restaurants. 12

             2. Count II: The Court Does Not Have Subject Matter Jurisdiction Over Allegations
                Of Contributory Or Vicarious Liability Under The Copyright Act For Foreign
                Infringement By Vapiano SE

         Count II of the Amended Complaint alleges that the defendants are contributorily and

vicariously liable for copyright infringement because they “collectively require and direct” all

franchise restaurants to display prominently the plaintiff’s Protected Photographs and further

facilitate this infringing activity “by providing them with unlawful copies” of the works. Am Compl.,

¶¶ 48-49, 52. Vapiano SE has moved to dismiss Count II to the extent that it asserts contributory and

vicarious liability under the Copyright Act for acts of infringement occurring in Vapiano restaurants

located abroad. The Court agrees with the defendant that the Court lacks subject matter jurisdiction

to hear such claims against Vapiano SE because the plaintiff has failed to allege that Vapiano SE took

any predicate act of infringement within the United States.




11
  Should discovery reveal that defendants Vapiano International and Vapiano USA did not commit any domestic
predicate acts of infringement that facilitated the infringement occurring in foreign Vapiano restaurants, then these two
U.S.-based defendants may not be held liable under Count I for such foreign infringement.
12
 Vapiano SE remains subject to liability for direct copyright infringement under Count I with respect to domestic
Vapiano restaurants should the Court ultimately decide that personal jurisdiction is properly exercised over this defendant.

                                                            32
        As stated above, acts of infringement occurring outside the United States are not actionable

under the Copyright Act because U.S. copyright law has no extraterritorial effect. Subafilms, 24 F.3d

at 1095-96; Update Art, 843 F.2d at 73; Armstrong, 91 F. Supp. 2d. at 634. The plaintiff counters,

however, that “the law is unequivocal that a foreign defendant may be held liable under the Copyright

Act for its infringing acts committed outside the United States if defendant is alleged to be either

contributory or vicariously liable for another’s direct act of infringement in the United States.” Pl.’s

Opp’n Mem., at 29. On this point, the plaintiff is correct. See Armstrong, 91 F. Supp. 2d. at 635

(“Where [] acts of infringement occur within the United States and a plaintiff seeks to hold a foreign

defendant contributorily or vicariously liable for those acts, it has been held that subject matter

jurisdiction may exist, and that the exercise thereof does not conflict with the doctrine of

nonextraterritoriality.”); ITSI T.V. Prods. v. California Auth. of Racing Fairs, 785 F. Supp. 854, 864

(E.D. Cal. 1992), rev’d in part on other grounds, 3 F.3d 1289 (9th Cir. 1993) (“A defendant [] may

be . . . either contributorily or vicariously liable for another’s direct act of infringement. To satisfy the

jurisdictional requirement that the defendant commit an act of infringement in the United States, the

plaintiff must show only that the direct act of infringement for which defendant is contributorily or

vicariously liable occurred in the United States.”).

        Count II of the Amended Complaint, however, is not limited to contributory and vicarious

liability for infringement occurring in the United States and having subsequent affect abroad. Rather,

the plaintiff seeks to extend the bounds of contributory and vicarious legal liability under U.S.

copyright law extraterritorially to reach infringing activity occurring entirely abroad. Yet, neither of

the cases relied upon by the plaintiff stands for such a broad proposition that a foreign defendant may

be held contributorily and vicariously liable under the Copyright Act when none of the underlying




                                                     33
acts of infringement occur here. Indeed, this proposition falls squarely within the general rule that the

Copyright Act does not apply extraterritorially.

       “One infringes contributorily by intentionally inducing or encouraging direct infringement,

and infringes vicariously by profiting from direct infringement while declining to exercise a right to

stop or limit it.” Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913, 930 (2005)

(internal citations omitted). To establish a claim of contributory copyright infringement, the plaintiff

must allege “(1) direct infringement by a third party; (2) knowledge by the defendant that third parties

were directly infringing; and (3) substantial participation by the defendant in the infringing

activities.” Newborn v. Yahoo!, Inc., 391 F. Supp. 2d 181, 186 (D.D.C. 2005) (internal citations and

quotations omitted). Vicarious copyright liability may exist when an individual has (1) the ‘right and

ability’ to supervise the infringing activity and (2) a ‘direct financial interest’ in such activities. MOB

Music Pub. v. Zanzibar on the Waterfront, LLC, 698 F. Supp. 2d 197, 206 (D.D.C. 2010). Aside

from the direct act of infringement, contributory liability essentially requires knowledge and

substantial participation, and vicarious liability requires supervision and financial interest; and in

neither case can liability attach absent an underlying act of infringement by a third-party. At least one

act by the alleged infringer or by the third-party must take place in the United States to trigger the

protection of United States law and the subject matter jurisdiction of this Court.

       In the present case, if the Court allowed contributory or vicarious liability under the Copyright

Act for infringement taking place in foreign Vapiano restaurants, without evidence of any facilitating

act in the United States, it would vitiate the well-established principle that the Copyright Act has no

application for discrete acts of infringement that take place wholly outside this country. For example,

in Blue Ribbon Pet Products, Inc. v. Rolf C. Hagen (USA) Corp., 66 F. Supp. 2d 454, 460 (E.D.N.Y.

1999), a plaintiff sued a Canadian company and its American subsidiary for marketing and selling



                                                    34
infringing items both in the United States and Canada. The Canadian defendant moved to dismiss the

copyright infringement suit for lack of subject matter jurisdiction, arguing that it did not infringe U.S.

copyrights because all acts it committed occurred outside the United States. Id. at 459. 13 The court

determined that subject matter jurisdiction was properly exercised over the Canadian defendant’s

allegedly infringing activity in the United States, explaining that “a defendant can be liable for

contributory infringement, even for [contributory] acts committed outside the United States, by

inducing or contributing to another’s infringement occurring in the United States by supplying such

other person with the instruments for committing the infringement, provided the defendant knew or

should have known that the other would or could reasonably be expected to commit the infringement

. . . .” Id. at 462. On the other hand, the court found that the Canadian defendant’s infringing activity

wholly in Canada did not violate United States law. Id.; see also Zimnicki v. Gen. Foam Plastics

Corp., No. 09-cv-2132, 2010 U.S. Dist. LEXIS 106646, at *6-7 (N.D. Ill. Oct. 4, 2010) (stating that a

foreign manufacturer who sold infringing items to a U.S. re-seller could be liable for direct

infringement, and for contributory copyright infringement on grounds that foreign activity could have

induced or contributed to another’s infringement occurring in the United States); Metzke v. May Dep’t

Stores Co., 878 F. Supp. 756, 761 (W.D. Pa. 1995) (stating that defendant can be contributorily liable

under Copyright Act “if it knew or should have known that [foreign infringer’s] copies of [plaintiff’s]

designs would be distributed . . . in the United States.”).

        As Blue Ribbon illustrates, under the theories of contributory and vicarious liability, those

accused of such liability are not, without the linked third-party infringement occurring inside the

United States, violating United States copyright law. Indeed, while a line of older cases held that


13
  In Blue Ribbon, the defendant also moved to dismiss the complaint for lack of personal jurisdiction. The Court
concluded, however, that personal jurisdiction was proper since the Canadian defendant contributed to or induced the US
subsidiary to engage in infringing activity and therefore committed a tortious act under the applicable long-arm statute.
Blue Ribbon, 66 F. Supp. 2d at 461.

                                                           35
courts have subject matter jurisdiction under U.S. copyright laws when a defendant ‘authorizes’

another to commit infringing acts even if such acts are committed abroad, “[t]his line of cases has

been subsequently repudiated, and it is now generally accepted that there can be no liability under the

Copyright Act for authorizing an act that itself could not constitute infringement of rights secured by

United States law.” Armstrong, 91 F. Supp. 2d at 634. Stated more succinctly, “in order to establish

jurisdiction over extraterritorial acts, the act taking place in the United States at the very least must

itself violate the Copyright Act.” Fun-Damental Too, Ltd., 1996 WL 724734 at *5.

       In Subafilms v. MGM-Pathe Communications, Co., 24 F.3d 1088 (9th Cir. 1994), the Ninth

Circuit sitting en banc held that a defendant who, while in the United States, authorized foreign

infringing acts did not violate the Copyright Act when none of the actual, or “primary,” acts of

infringement occurred in the United States. This decision has been followed by other courts, but this

Circuit has never addressed the issue. See Allarcom Pay Television, Ltd. v. Gen. Instrument Corp., 69

F.3d 381, 387 (9th Cir. 1995) (authorization of infringement taking place in Canada not actionable

under the Copyright Act); Well-Made Toy Mfg. Corp. v. Lotus Onda Indus. Co., No. 02-cv-1151,

2003 U.S. Dist. LEXIS 68, at *14-15 (S.D.N.Y. Jan. 3, 2003) (“It is now generally accepted that there

can be no liability under the Copyright Act for merely authorizing an act that could not itself

constitute infringement of rights secured by United States law.”); Fun-Damental Too, 1996 WL

724734 at *6 (“[M]ere authorization and approval of copyright infringements taking place outside the

United States is not a copyright violation and does not create jurisdiction over those extraterritorial

acts.”); Nat’l Football League v. PrimeTime 24 Joint Venture, No. 98-cv-3778, 1999 WL 163181, at

*4 (S.D.N.Y. Mar. 24, 1999) (indicating the court’s acceptance of the 9th Circuit’s position

in Subafilms). The Ninth Circuit’s decision in Subafilms was premised on the conclusion that

violation of a copyright owner’s exclusive ‘authorization’ rights under the Copyright Act, 17 U.S.C. §



                                                    36
106, could only be a form of secondary, rather than direct, infringement. Subafilms, 24 F.3d at 1093

(“[T]he addition of the words ‘to authorize’ in the 1976 Act appears best understood as merely

clarifying that the Act contemplates liability for contributory infringement . . . .”). Thus, because acts

of infringement taking place wholly outside of the United States are not actionable under the

Copyright Act, authorization to commit acts that are not illegal under domestic copyright law cannot

result in liability. See id. at 1094 (“[W]e do not think Congress intended to hold a party liable for

merely ‘authorizing’ conduct that, had the authorizing party chosen to engage in itself, would have

resulted in no liability under the Act.”). This interpretation has been criticized for ignoring “economic

reality, and the incentives underpinning the Copyright Clause[’s] design[] to encourage creation of

new works.” Curb v. MCA Records, Inc., 898 F. Supp. 586, 594 (M.D. Tenn. 1995) (stating

that Subafilms “transforms infringement of the authorization right into a requirement of domestic

presence by a primary infringer” and makes it so that “a phone call to Nebraska results in liability;

[but] the same phone call to France results in riches.”); see also Expediters Int’l. of Wash., Inc. v.

Direct Line Cargo Mgmt. Servs., Inc., 995 F. Supp. 468, 476-77 (D.N.J. 1998) (stating that “imposing

direct liability for authorizing infringement more closely serves the underlying policies of the

Copyright Act in this modern era” and “[t]o allow an entity to curtail this right by merely directing its

foreign agent to do its ‘dirty work’ would be to hinder the deterrent effect of the statute and to thwart

its underlying purpose.”). 14 Notwithstanding the criticism of the results, the Subafilms ruling remains



14
  See also Timothy R. Holbrook, Territoriality Waning? Patent Infringement for Offering in the United States to Sell an
Invention Abroad, 37 U.C. DAVIS L. REV. 701, 743 (2004) (criticizing Subafilms’ interpretation of the Copyright Act’s
‘authorization’ right); Phanesh Koneru, Note, The Right “to Authorize” in U.S. Copyright Law: Questions of Contributory
Infringement and Extraterritoriality, 37 IDEA 87, 96-97 (1996) (stating that while “Subafilms is logically plausible, it
fails to recognize the significance of the statutory definition of infringer, as well as the overall statutory scheme behind the
addition of the phrase ‘to authorize.’”); Jason S. Hartley, Recent Development, Subafilms, Ltd. v. MGM-Pathe
Communications Co.: The Ninth Circuit Allows Direct Copyright Infringers to Escape Liability, 4 TUL. J. INT’L & COMP.
L. 345, 354 (1996) (arguing that “[i]n deciding Subafilms, the Ninth Circuit has denied justice to the U.S. copyright
holder, misconstrued U.S. copyright law, and failed to recognize traditional notions of equity.”); John Patrick Kelsh,
Note, Subafilms, Ltd. v. MGM-Pathe Communications Co., the Berne Convention, and the Extraterritorial Application of

                                                              37
the majority rule that authorization of extraterritorial copyright infringement does not amount to a

violation of U.S. copyright law. This Court concludes that Subafilms is correct that infringement of a

copyright holder’s authorization right is a form of secondary liability, which can only exist if an

associated act of infringement of the copyright holder’s other exclusive rights actually occurs within

the United States. See Capitol Records, Inc. v. Thomas, 579 F. Supp. 2d 1210, 1221 (D. Minn. 2008)

(concluding that “the authorization clause merely provides a statutory foundation for secondary

liability, not a means of expanding the scope of direct infringement liability”); Illustro Sys. Int’l, LLC

v. IBM, No. 06-cv-1969-L, 2007 U.S. Dist. LEXIS 33324, at *38-39 (N.D. Tex. May 4, 2007)

(declining to follow minority view in Curb and Expediters Int’l, the court dismissed copyright claims

against defendant IBM because “the infringement occurred entirely outside of the United States,”

even if IBM authorized infringement by IBM’s foreign subsidiary). Consequently, plaintiff’s

allegation that Vapiano SE is liable for contributory or vicarious infringement under the Copyright

Act for acts of infringement occurring in foreign restaurants on grounds that it authorizes or directs

such infringement must be dismissed because the plaintiff has failed to allege that Vapiano SE

facilitated this foreign infringement with an act of infringement in the United States.

        As explained in the preceding discussion of Count I of the Amended Complaint, the plaintiff

has not sufficiently alleged that Vapiano SE committed a predicate act of infringement in the United

States. Accordingly, the allegation in Count II against Vapiano SE for contributory and vicarious

infringement occurring in foreign Vapiano restaurants is dismissed. Moreover, to the extent that

Count II seeks to hold defendants Vapiano International and Vapiano USA contributorily and




the Copyright Act, 90 NW. U. L. REV. 1839, 1855 (1996) (criticizing Subafilms’ interpretation of the Copyright Act’s
‘authorization’ right).

                                                           38
vicariously liable under the Copyright Act for acts of infringement in foreign Vapiano restaurants that

are not based on domestic predicate acts of infringement, those allegations are also dismissed. 15

             3. Count III: The Court Has Subject Matter Jurisdiction Over Foreign Copyright
                Claims

        In considering Vapiano SE’s argument that liability for foreign acts of infringement contained

in Count I and II of the Amended Complaint should be dismissed, the Court discussed the

extraterritorial reach of U.S. copyright law. The question now before the Court is whether claims that

the defendants violated foreign law, specifically the individual copyright laws of fifteen foreign

countries, can be asserted in United States courts. Although Vapiano SE argues that “[c]ourts and

commentators have split” on this issue, review of the applicable caselaw reveals that, as the plaintiff

explains, “Vapiano has grossly overstated any disagreement” and there is “little to no judicial

debate.” Vapiano SE’s Mem. Supp. Mot. Dismiss, at 10; Pl.’s Opp’n Mem., at 31. To the extent that

such disagreement does exist, the Court believes that it has the power to adjudicate the claims

contained in Count III of the plaintiff’s Amended Complaint.

        Commentators have maintained that “copyright infringement constitutes a transitory cause of

action, and hence, may be adjudicated in the courts of a sovereign other than the one in which the

cause of action arose.” Melville B. Nimmer, 3 Nimmer on Copyright § 1703 (cited in London Film

Prods. Ltd. v. Intercontinental Commc’ns Inc., 580 F. Supp. 47, 48-49 (S.D.N.Y. 1984)); Armstrong,

91 F. Supp. 2d at 637; see also Paul Goldstein, 3 Goldstein on Copyright § 16.2 (2000). Subscribing

to this theory, numerous courts have held that there is “no principled reason to bar, in absolute

fashion, copyright claims brought under foreign law for lack of subject matter jurisdiction.”

Armstrong, 91 F. Supp. 2d at 637; see also Creative Tech., Ltd. v. Aztech Sys. Pte., Ltd., 61 F.3d 696,

702 (9th Cir. 1995) (“This Court has recognized the potential of American courts to entertain actions

15
  On the current record, the Court is unable to identify which foreign Vapiano restaurants may be affected by the
restriction on the scope of Count II as to the two U.S.-based defendants.

                                                           39
under the copyright laws of other nations,” citing Subafilms, 24 F.3d at 1095 n.10); Carell v. Shubert

Org., Inc., 104 F. Supp. 2d 236, 258 (S.D.N.Y. 2000) (“[A]t this stage in the proceedings, there is no

reason to believe that the Court would be foreclosed from applying foreign law to plaintiff’s foreign

infringement claims.”); Frink America, Inc. v. Champion Road Mach., Ltd., 961 F. Supp. 398, 404-05

(N.D.N.Y. 1997) (stating that objections to the court’s subject matter jurisdiction “are without

merit”); London Film, 580 F. Supp. at 49.

       The two cases that oppose this view have done so without much discussion. In ITSI T.V.

Prods., Inc. v. California Authority of Racing Fairs, 785 F. Supp. 854 (E.D. Cal. 1992), the court

recognized that while commentators and other courts had concluded that actions for foreign copyright

infringement could be brought in U.S. courts, it found “no clear authority” and simply stated that

“American courts should be reluctant to enter the bramble bush of ascertaining and applying foreign

law without an urgent reason to do so.” Id. at 866-67. Similarly, in Music Sales Ltd. v. Charles

Dumont & Son, Inc., No. 09-cv-1443, 2009 U.S. Dist. LEXIS 97534 (D.N.J. Oct. 19, 2009), the court

simply stated that it had “no power to vindicate violations of British law.” Id. at *18. These cases

seemingly recognize that applying foreign law may be difficult, but they do not provide a principled

basis for declining review of these claims as a matter of subject matter jurisdiction.

       Aside from arguments that application of foreign law would be burdensome, courts have

identified one possible complication to adjudicating claims under foreign copyright law, which

deserves comment. London Film, 580 F. Supp. at 49; ITSI T.V. Prods., 785 F. Supp. at 866 n.19. In

Vanity Fair Mills v. T. Eaton Co., 234 F.2d 633 (2d Cir. 1956), the Second Circuit declined to apply

Canadian law in a patent and trademark case because it is not “the province of United States district

courts to determine the validity of trademarks which officials of foreign countries have seen fit to

grant. To do so would be to welcome conflicts with the administrative and judicial officers of the



                                                   40
Dominion of Canada.” Id. at 647. Citing Vanity Fair, the court in ITSI T.V. was in part reluctant to

adjudicate claims under foreign law because it was unclear “in any given case [whether] the particular

foreign law does have administrative formalities which must be satisfied.” ITSI T.V., 785 F. Supp. at

866 n.19. Courts and commentators have noted, however, that “‘in adjudicating an infringement

action under a foreign copyright law there is . . . no need to pass upon the validity of acts of foreign

government officials,’ since foreign copyright laws, by and large, do not incorporate administrative

formalities which must be satisfied to create or perfect a copyright.” London Film, 580 F. Supp. at 49

(citing and quoting 3 Nimmer, § 1703). Moreover, administrative formalities “are barred in all

nations that adhere to the Berne Convention,” Frink America Inc., 961 F. Supp. at 404 (quoting 3

Nimmer, § 1703). In the present case, “all of the other countries where Defendants’ Vapiano

restaurants are located are [] signatories to the Berne Convention.” 16 Am. Compl. ¶ 17. Thus, the

Court will not need to evaluate the propriety of foreign administrative acts. See Frink America Inc.,

961 F. Supp. at 404 (concluding that the court had subject matter jurisdiction for claims under

Canadian copyright law in part because Canada was a signatory of the Berne Convention and the

court would therefore not need to determine the validity of foreign administrative formalities).

         Having concluded that the Court has the power to adjudicate claims under foreign copyright

law, the Court may exert supplemental subject matter jurisdiction over Count III of the plaintiff’s

Amended Complaint under 28 U.S.C. § 1367(a). 17 Vapiano SE urges the Court to decline




16
  These countries are Austria, Croatia, Estonia, Germany, Hungary, the Netherlands, Poland, Romania, Saudi Arabia,
Serbia, Sweden, Switzerland, Turkey, the United Arab Emirates, and the United Kingdom. Am. Compl., Ex. 3. All are
signatories of the Berne Convention. See Contracting Parties, Berne Convention, WORLD INTELLECTUAL PROPERTY
ORGANIZATION, http://www.wipo.int/treaties/en/ShowResults.jsp?lang=en&treaty_id=15 (last visited July 20, 2011).
17
  In relevant part, 28 U.S.C. § 1367(a) provides that the district court may invoke supplemental jurisdiction, subject to
certain exclusions, “over all other claims that are so related to claims in the action within such original jurisdiction that
they form part of the same case or controversy under Article III of the United States Constitution.”


                                                              41
supplemental jurisdiction, pursuant to 28 U.S.C. § 1367(c), 18 because the claims of infringement

under foreign law “substantially predominate[] over any claims over which the Court has original

jurisdiction,” 28 U.S.C. § 1367(c)(2), and, consequently, this case is a “prime candidate for the

‘exceptional circumstances’ and ‘compelling reason’ ground for declining supplemental jurisdiction.”

Vapiano SE Mem. Supp. Mot. Dismiss, at 12; see 28 U.S.C. § 1367(c)(4). The Court does not find

these arguments persuasive.

         Supplemental jurisdiction “is a doctrine of discretion, not a plaintiff’s right.” Shekoyan v.

Sibley Int’l, 409 F.3d 414, 423 (D.C. Cir. 2005) (quoting United Mine Workers v. Gibbs, 383 U.S.

715, 726 (1966)). In deciding whether to exercise supplemental jurisdiction, the Court considers

matters of “judicial economy, convenience and fairness to litigants.” Gibbs, 383 U.S. at 726. It is “a

doctrine of flexibility, designed to allow courts to deal with cases involving pendent claims in the

manner that most sensibly accommodates a range of concerns and values.” Carnegie-Mellon Univ. v.

Cohill, 484 U.S. 343, 350 (1988).

         The Court sees no basis for declining supplemental jurisdiction over Count III of the

plaintiff’s Amended Complaint. Application of the laws of foreign countries will not overly burden

the Court and will promote judicial economy. See London Film, 580 F. Supp. at 50 (“[T]he need to

apply foreign law is not in itself reason to dismiss or transfer the case,” citing Manu Int’l S.A. v. Avon

Prods., Inc., 641 F.2d 62, 67-68 (2d Cir. 1981)). As the plaintiff states, litigating all of the plaintiff’s

claims, “which all stem from the same facts[,] . . . in a single forum would significantly reduce

litigation costs and simplify discovery.” Pl.’s Opp’n Mem., at 32. Thus, there is no reason why, as


18
  “The district courts may decline to exercise supplemental jurisdiction . . . if:
        (1) the claim raises a novel or complex question of State law,
        (2) the claim substantially predominates over the claim or claims over which the district court has original
        jurisdiction,
        (3) the district court has dismissed all claims over which it has original jurisdiction, or
        (4) in exceptional circumstances, there are other compelling reasons for declining jurisdiction.”
28 U.S.C. § 1367(c).

                                                            42
Vapiano SE flippantly suggests, for the plaintiff to “be sent back across the Atlantic to pursue her

European and Asian claims.” 19 Vapiano SE Mem. Supp. Mot. Dismiss, at 12.

         Indeed, the case currently before the Court is analogous to Boosey & Hawkes Music

Publishers, Ltd. v. Walt Disney Co., 145 F.3d 481 (2d Cir. 1998). In Boosey & Hawkes, the Second

Circuit reversed the district court’s determination that the existence of foreign copyright claims

warranted dismissal of the case on forum non conveniens grounds, stating “[w]hile reluctance to

apply foreign law is a valid factor favoring dismissal . . . standing alone it does not justify dismissal.”

Id. at 492. In that case, as in this one, “[a] trial here promises to begin and end sooner than

elsewhere, and would allow the parties to sort out their rights and obligations in a single proceeding”

and defendant’s efforts to dismiss the case “seeks to split the suit into 18 parts in 18 nations,

complicate the suit, delay it, and render it more expensive.” Id.; see also INTELLECTUAL PROPERTY:

PRINCIPLES GOVERNING JURISDICTION, CHOICE OF LAW, AND JUDGMENTS IN TRANSNATIONAL

DISPUTES (2008), § 103(2) (“A court shall not dismiss or suspend proceedings merely because the

dispute raises questions of foreign law . . . . Courts should not make the presence of foreign law the

sole ground for dismissing a claim. Otherwise, the goal of consolidating worldwide claims would be

undermined.”).

         In this case, the plaintiff has asserted valid causes of action in an appropriate forum. It is not

apparent that plaintiff’s claims under foreign law substantially predominate over any of her other

claims, and maintaining supplemental jurisdiction over the plaintiff’s claims of infringement




19
  Vapiano SE repeatedly notes the fact that the plaintiff is not an American citizen, as if that should afford her less
protection than other litigants asserting their rights before this Court. As a signatory to the Berne Convention, the United
States is obligated to provide nationals of other Berne Convention signatories the same protections as citizens of this
country. See Golan v. Holder, 609 F.3d 1076, 1080 (10th Cir. 2010) (“The Berne Convention requires each signatory to
provide the same copyright protections to authors in other member countries that it provides to its own authors.”).


                                                             43
occurring in foreign nations will certainly expedite resolution of this dispute. Thus, the Court will

exercise supplemental jurisdiction over Count III of plaintiff’s Amended Complaint. 20

IV.      VAPIANO SE’S MOTION TO DISMISS PLAINTIFF’S FOREIGN INFRINGEMENT
         CLAIMS ON THE GROUND OF FORUM NON CONVENIENS

         As an alternate basis to dismiss the plaintiff’s allegations concerning acts of infringement

occurring in Vapiano restaurants outside the United States, Vapiano SE argues that these allegations

are not asserted in the proper forum and should therefore be dismissed on grounds of forum non

conveniens.

         The threshold question for a motion to dismiss based on forum non conveniens is whether

there exists an adequate alternative forum. 21 Piper Aircraft Co. v. Reyno, 454 U.S. 235, 255 n.22

(1981) (“At the outset of any forum non conveniens inquiry, the court must determine whether there

exists an alternative forum”). An alternative forum is available when “the entire case and all parties

can come within the jurisdiction of that forum.” Saqui v. Pride Cent. Am., LLC, 595 F.3d 206, 211-12

(5th Cir. 2010). Moreover, “[d]ismissal would not be appropriate where the alternative forum does

not permit litigation of the subject matter of the dispute.” Piper, 454 U.S. at 255 n.22.

         Despite arguing that the Court should dismiss the allegations of foreign infringement due to

forum non conveniens, Vapiano SE has failed to proffer an alternate forum for the plaintiff’s claims,

and, thus, as a threshold matter, its motion fails. Quoting Pain v. United Technologies Corp., 637


20
  The Court’s exercise of supplemental jurisdiction over Count III of the plaintiff’s Amended Complaint as to the claims
against Vapiano SE is necessarily contingent on the Court’s ability to exercise personal jurisdiction over this defendant.
Indeed, “[i]n addition to the requirement that a court have jurisdiction over the subject matter of a claim, a court can
impose an enforceable judgment only if it has personal jurisdiction over the parties.” Ross v. Prod. Dev. Corp., 736 F.
Supp. 285, 288 (D.D.C. 1989) (citing Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)).
21
  In addition to establishing the adequacy of an alternate forum, the party moving for forum non conveniens dismissal has
the burden of establishing that the balance of relevant private and public interest factors favor dismissal. Lans v. Adduci
Mastriani & Schaumberg L.L.P., No. 02-cv-2165, 2011 WL 1957688, at *17 (D.D.C. 2011.). The Court need not balance
the private and public interest factors because Vapiano SE has failed to establish the adequacy of an alternate forum.
Mutambara v. Lufthansa German Airlines, No. 02-cv-0827, 2003 WL 1846083, at *3-5 (D.D.C. 2003) (declining to
address public and private interest factors because defendant had not demonstrated adequacy of alternate forum and
ordering further briefing on the issue).

                                                            44
F.2d 775 (D.C. Cir. 1980) , Vapiano SE states that it is the plaintiff’s burden to justify her choice of

forum. Vapiano SE Mem. Supp. Mot. Dismiss, at 13. This reading of Pain is incorrect. While Pain

suggested that plaintiffs who choose clearly inappropriate forums do not deserve “blind deference,”

the court also reiterated the long held principle that “defendants bear a heavy burden of establishing

that plaintiffs’ choice of forum is inappropriate.” Pain, 637 F.2d at 784; see also Lans v. Adduci

Mastriani & Schaumberg LLP, No. 02-cv-2165, 2011 WL 1957688, at *17 (D.D.C. 2011) (“[T]he

presumption in favor of the plaintiff’s choice of forum can only be overcome when the public and

private interest factors ‘clearly point towards trial in the alternative forum,’” quoting Piper Aircraft,

454 U.S. at 255); Stromberg v. Marriott Int’l, Inc., 474 F. Supp. 2d 57, 60-61 (D.D.C. 2007)

(“[D]efendant has the burden on all aspects of a motion to dismiss on forum non conveniens grounds,

including the obligation to establish as a prerequisite that an adequate alternative forum exists.”);

KPMG Fin. Advisory Servs. Ltd. v. Diligence LLC, No. 05-cv-2204, 2006 WL 335768, at *1 (D.D.C.

Feb. 14, 2006) (same).

       Without specifying an alternative forum, Vapiano SE instead supplies a lengthy list of U.S.

cases in which certain foreign courts were found to be “adequate alternative fora for civil claims.”

Vapiano SE Mem. Supp. Mot. Dismiss, at 14. The length of the string cite cannot overcome the

glaring deficiency in the defendant’s position. Namely, the defendant does not identify which

particular forum is most appropriate, nor does it state whether it and the other defendants would be

amenable to personal jurisdiction in any other forum. See Boosey & Hawkes, 145 F.3d at 491

(reversing district court’s dismissal for forum non conveniens because the district court failed to

consider whether there were alternative fora capable of adjudicating plaintiff’s copyright claim, and

“made no determination whether [the defendant] was subject to jurisdiction in the various countries

where the court anticipated that trial would occur and did not condition dismissal on [defendant’s]



                                                    45
consent to jurisdiction in those nations.”); Manifold v. Wolf Coach, Inc., 231 F. Supp. 2d 58, 63

(D.D.C. 2002) (denying transfer under forum non conveniens doctrine because defendant “never

specifically averred which alternative forum is available” and it was unlikely that the implied

alternate forum had personal jurisdiction over the defendant). Vapiano SE’s motion to dismiss

plaintiff’s allegations concerning infringement occurring in foreign Vapiano restaurants on grounds

of forum non conveniens is therefore denied.

V.     CONCLUSION

       For the foregoing reasons, defendant Vapiano SE’s motion to dismiss for lack of personal

jurisdiction is denied and the plaintiff is granted sixty (60) days to conduct jurisdictional discovery.

Vapiano SE’s motion to dismiss allegations concerning acts of infringement in Vapiano restaurants

located outside the United States, as contained in Counts I, II and III, is denied in part, and granted in

part. Allegations in Counts I and II of plaintiff’s Amended Complaint asserting Vapiano SE’s direct,

contributory, and vicarious liability under the Copyright Act for alleged acts of infringement

occurring in Vapiano restaurants outside the United States are dismissed. The Court maintains subject

matter jurisdiction to hear plaintiff’s allegations that defendants Vapiano International and Vapiano

USA are directly, contributorily, or vicariously liable under the Copyright Act for infringement taking

place in Vapiano restaurants outside the United States. The Court additionally maintains jurisdiction

to adjudicate all claims in Count III alleging Vapiano SE, Vapiano International, and Vapiano USA’s

liability for violations of foreign copyright laws. Vapiano SE’s motion to dismiss allegations

concerning infringement occurring outside the United States on grounds of forum non conveniens is

denied. An Order consistent with this Memorandum Opinion will be entered.


DATED: JULY 20, 2011                                      /s/ Beryl A. Howell
                                                         BERYL A. HOWELL
                                                         United States District Judge

                                                    46